Citation Nr: 0326896	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  94-37 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
to include as secondary to service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and her mother






ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
May 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
cirrhosis of the liver.  

In November 1997, the Board remanded the claim of entitlement 
to service connection for cirrhosis of the liver for 
additional development and determined that a May 1977 rating 
decision, which denied entitlement to service connection for 
hysterical neurosis, does not contain clear and unmistakable 
error.  A September 2001 decision by a decision review 
officer granted service connection for hepatitis C, chronic 
gastritis with gastroesophageal reflux disease, and a 
psychiatric disability, characterized as disorganized-type 
schizophrenia.  Although these five issues were originally 
certified for appeal and before the Board in November 1997, 
the only issue remaining before the Board is that of 
entitlement to service connection for cirrhosis of the liver.  


REMAND

Appellate consideration of this issue must be deferred 
because the VA has not fulfilled its duty to notify the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA must 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Although a September 2001 
supplemental statement of the case informed the veteran of 
the applicable laws and regulations, including provisions of 
The Veterans Claims Assistance Act of 2000, the veteran was 
not informed by letter of the evidence needed to substantiate 
the claim and which party is responsible for obtaining 
specific types of evidence.  For example, the veteran has not 
been informed that the VA will obtain the available records 
in the custody of federal departments and agencies and 
request medical records from the identified private health 
care providers.  She has also not been informed that it is 
her responsibility to identify health care providers with 
specificity and that it still remains her ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support her claim.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the remaining claim, 
the case is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for cirrhosis of the 
liver based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and her 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




